

	

		II

		108th CONGRESS

		2d Session

		S. 2833

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Mrs. Feinstein (for

			 herself and Mrs. Boxer) introduced the following bill;

			 which was read twice and referred to the Committee on Energy

			 and Natural Resources

		

		A BILL

		To authorize appropriations to the Secretary of the

		  Interior for the restoration of the Angel Island Immigration Station in the

		  State of California.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Angel Island Immigration Station

			 Restoration and Preservation Act.

		

			2.

			Findings

			The Congress makes the

			 following findings:

			

				(1)

				The Angel Island Immigration Station, also known as the Ellis

			 Island of the West, is a National Historic Landmark.

			

				(2)

				Between 1910 and 1940, the Angel Island Immigration Station

			 processed more than 1,000,000 immigrants and emigrants from around the

			 world.

			

				(3)

				The Angel Island Immigration Station contributes greatly to our

			 understanding of our Nation’s rich and complex immigration history.

			

				(4)

				The Angel Island Immigration Station was built to enforce the

			 Chinese Exclusion Act of 1882 and subsequent immigration laws, which unfairly

			 and severely restricted Asian immigration.

			

				(5)

				During their detention at the Angel Island Immigration Station,

			 Chinese detainees carved poems into the walls of the detention barracks. More

			 than 140 poems remain today, representing the unique voices of immigrants

			 awaiting entry to this country.

			

				(6)

				More than 50,000 people, including 30,000 schoolchildren, visit

			 the Angel Island Immigration Station annually to learn more about the

			 experience of immigrants who have traveled to our shores.

			

				(7)

				The restoration of the Angel Island Immigration Station and the

			 preservation of the writings and drawings at the Angel Island Immigration

			 Station will ensure that future generations also have the benefit of

			 experiencing and appreciating this great symbol of the perseverance of the

			 immigrant spirit, and of the diversity of this great Nation.

			

			3.

			Restoration

			

				(a)

				Authorization of appropriations

				There are authorized to be appropriated to the Secretary of the

			 Interior $15,000,000 for restoring the Angel Island Immigration Station in the

			 San Francisco Bay, in coordination with the Angel Island Immigration Station

			 Foundation and the California Department of Parks and Recreation.

			

				(b)

				Priority

				(1)

					Except as provided in paragraph (2), the funds appropriated

			 pursuant to this Act shall be used for the restoration of the Immigration

			 Station Hospital on Angel Island.

				(2)Any

			 remaining funds in excess of the amount required to carry out paragraph (1)

			 shall be used solely for the restoration of the Angel Island Immigration

			 Station.

				

